DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species encompassing claims 1-5, 7-13 and 15-22 in the reply filed on 12/07/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: a light source, such as an emitter or a generator, necessary to produce the light signal as claimed in order to allow the light signal to be subsequently reflected off of a measurement object. That is to say, the claim is missing an origin of the light signal.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 1 sets forth several system components each with a recited function. However, the structural and functional relationship of system component with respect to one another is unclear. It seems that the claim is only reciting elements and functions that occur after light has been reflected 
Claim 2 introduces an amplifier and a transducer and attempts to link them to the analog to digital convertor, but in an opto-electrical system, all components are operationally linked by varying degrees. Therefore, claim 2 also omits a clear presentation of component structural and functional relationships lending to a clear understanding of where the transducer, amplifier, and analog to digital converter are located and function with respect to one another as well as with respect to the components of claim 1.
Claim 7 introduces a sample and hold circuit to interact with the input signal and the analog to digital convertor, however, the claim omits a clear understanding of the positional and functional relationships of the components recited herein as well as those recited in claim 1.

For purposes of examination, the claims will be interpreted as best can be understood by the examiner as presented in the prior art rejection as follows. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 8-9, 11-13, 16-18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2016/0223588).
Claim 1: Fox teaches an integrated circuit [0042, 0049 and 0175 describe a specific type of integrated circuit] comprising: 
an analog-to-digital converter operable to receive an input signal derived from a light signal and convert the input signal to a digital received signal [0174], the analog-to- digital converter operable to receive the input signal during at least one window [0174 describes an analog to digital converter which inherently receives an input signal during a given temporal window in order to facilitate signal processing]; and 
a receiver operable to receive the digital received signal, the receiver operable to determine a distance estimate of an object from which the light signal is reflected based on the digital received signal [0173-0176 describe an embodiment in which analog to digital converter is employed to facilitate various measurement operations, including distance measurement. See also, fig. 15 for light signal reflection off object 1542].
It would be obvious to combine the embodiments cited herein since they are alternative features disclosed by Fox as being usable together.
Regarding claims 3-4, 11-12, and 20, Fox teaches a modulated optical beam which is modulated upon or just after initial emission. A temporal window corresponding to when the analog to digital convertor receives signal input is inherent, as any signal received must occur at a given time. Modulation of the signal, or of the temporal spacing, a temporal delay, etc., are commonly known in the art in order to accommodate more efficient signal processing, to compensate for a slow signal processing system, to achieve accurate distance measurement of an object at varying distances and locations, and other such situations. A person of ordinary skill in the art would find obvious that the metric by which the temporal window is determined is a matter of design choice, such that a specific window would yield an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 5, 13: Fox teaches the input signal is a continuous wave signal [0177 teaches a source beam as a “continuous beam”].	Clams 8, 16: Fox teaches the receiver is selected from: a processor [0042], a microcontroller (MCU), an application specific circuit, and a field programmable gate array (FPGA).
	Claim 9 and claim 17 mutatis mutandis: Fox teaches an apparatus comprising:
a modulation signal generator having a modulation signal output [0177 teaches an embodiment in which a source beam is modulated]; 
a transmit driver coupled to the modulation signal output and operable to drive a light source with the modulation signal output to illuminate an object with a modulated light signal [0177 teaches generating a modulated source beam, which in the art of optoelectrical rangefinding is known to commonly include a signal driver. A person of ordinary skill in the art would find obvious the use of a signal driver in addition to the signal generator as claimed, since the disclosure of Fox lends to signal modulation being generated by some driving or propagation means means]; 
an analog-to-digital converter operable to receive a received modulated signal from a photoreceiver that is operable to receive the modulated light signal as reflected off the object and convert the received modulated signal to a digital received signal during at least one window [0174 describes an analog to digital converter which inherently receives an input signal during a given temporal window in order to facilitate signal processing; 0288 teaches an embodiment in which a photodetector is employed]; and 
a receiver operable to receive the digital received signal, the receiver operable to determine a distance estimate of the object from which the modulated light signal is reflected based on the digital 
Regarding claim 17, Fox teaches estimating distance of the object using time of flight [0177].
It would be obvious to combine the embodiments cited herein since they are alternative features disclosed by Fox as being usable together.
Claim 18: Fox teaches the light source is a laser diode [0178 teaches an optical emitter using a laser as a “laser diode”].
Claim 19: Fox teaches employing a suitable type of photodetector that converts the intensity or amount of sensed light into voltage or changes in other electrical properties [0288]; a person of ordinary skill in the art would find obvious that the photodetector of Fox be embodied as a photodiode, since a photo is known to convert light into electrical current and is commonly used in the optical rangefinding art.
Claim 22: Fox teaches the modulation signal that is compared to the digital signal is provided by an analog-to-digital converter coupled to a photoreceiver that receives the modulated light signal [at least 0174, 0177, 0288].
Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2016/0223588) in view of Thomas (US 5,226,847).
Claims 2, 10: Fox explicitly lacks, but Thomas teaches the arrangement comprising an amplifier operable to receive the light signal from a transducer and provide the input signal to the analog-to-digital converter [fig. 1, col 3, line 14-35 (transducers 12, amplifiers 24, ADC 42)].
It would be obvious to combine the teachings cited above for the purpose of achieving an optoelectronic arrangement that facilitates the efficient and plentiful acquiring of signals in order to image an environment [Thomas: col 2, line 25-35; col 3, line 14-35]. 
s 7, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2016/0223588) in view of Lewis (US 2010/0026984).
Claims 7, 15, 21: Fox explicitly lacks, but Lewis teaches implementation of a sample and hold circuit [0006, 0008].
It would be obvious to combine the teachings cited above for the purpose of economically sampling a higher frequency signal prior to lower speed analog to digital conversion [Lewis: 0006].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645